Judgment unanimously affirmed, with costs. Memorandum: The evidence before respondent board, supported by extensive studies, presented substantial questions of fact which lay within the jurisdiction of the board to resolve; and in these circumstances a court may not substitute its judgment for the board’s determination (Matter of Lemir Realty Corp. v Larkin, 11 NY2d 20). The action of the town in forbidding excavation of a portion of petitioner’s *669premises for the sale of sand or gravel is not violative of petitioner’s constitutional rights (Matter of Calcagno v Town Bd. of Town of Webster, 265 App Div 687, affd 291 NY 701). (Appeal from judgment of Monroe Special Term in article 78 proceeding to annul determination denying permit.) Present—Marsh, P. J., Moule, Mahoney, Del Vecchio, and Witmer, JJ. [78 Mise 2d 698.]